Per Curiam.
On the former appeal it was held that the evidence in the record would support a finding either way upon the two controlling issues whether a deed was obtained from the grantor by means of undue influence, and whether there had been a delivery of the deed. For error in the instructions to the jury a new trial was granted. A new trial was had, and the two issues mentioned were submitted to the court upon the record reviewed in the former appeal, no new or additional testimony being adduced relative thereto. The court found against defendants on both issues. They again appealed, and plaintiifs move to dismiss on the ground that the appeal is not taken in good faith but only for the purpose' of delay.
In view of our previous review of the identical evidence upon which these decisive findings are based and the conclusion then reached, it would seem to be entirely clear that the present appeal must be wholly futile. The motion to dismiss is therefore granted.